EXHIBIT 10.63

“THE TRANSFER OF THIS WARRANT IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF THIS SECURITY
HOLDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD THE RESALE OR OTHER DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR REGISTERED OR QUALIFIED UNDER
THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS. NEITHER THIS WARRANT NOR
THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”

FORM OF WARRANT

COMSTOCK HOLDING COMPANIES, INC.

WARRANTS FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

No. [                 ]    50,000 Shares

THIS CERTIFIES that, for value received, Comstock Holding Companies, Inc., a
Delaware corporation (the “Company”), upon the surrender of this Warrant to the
Company at the address specified herein, at any time during the Exercise Period
(as defined below) will upon receipt of the Exercise Price (as defined below),
sell and deliver to Comstock Development Services, LC (the “Holder”), up to the
number of duly authorized, validly issued and fully paid and nonassessable
shares of Class A common stock of the Company, par value $0.01 per share (the
“Common Stock”), set forth above, as appropriately adjusted pursuant to
Section G. The term “Common Stock” shall mean the aforementioned common stock of
the Company together with any other equity securities that may be issued by the
Company in connection therewith or in substitution therefor, as provided herein,
that is not limited as to final sum or percentage in respect of the rights of
the holders thereof to participate in dividends or in distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding up of the
Company. The “Exercise Period” shall begin on the date six months from the date
hereof and shall end on October 13, 2017. During the Exercise Period and subject
to the restrictions set forth in Section D, the Holder may purchase such number
of shares of Common Stock at a purchase price per share equal to the average of
the closing stock price of the 20 trading days preceding execution of this
Warrant which is shown on Schedule A hereto, and as appropriately adjusted
pursuant to Section G (the “Exercise Price”).

The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for a share of Common Stock are subject to
adjustment from time to time as hereinafter set forth. The shares of Common
Stock deliverable upon such exercise, as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Shares.”

Section A.     Exercise of Warrant. Subject to the terms and conditions of this
Warrant and applicable securities laws, the purchase right represented by this
Warrant may be exercised in whole or in part, at any time or from time to time,
during the Exercise Period by presentation and surrender of this Warrant to the
Company at its principal office at 1886 Metro Center Dr., 4th Floor, Reston,
Virginia 20190 (or at such other address in the United States of America as the
Company may hereafter designate in writing to the Holder), with the Notice of
Exercise, contained herein as Exhibit A, duly executed and accompanied by a wire
transfer of immediately available funds, cash or a certified or official bank
check drawn to the order of “Comstock Holding Companies, Inc.” in the amount of
the Exercise Price multiplied by the number of Warrant Shares specified in such
form. The Exercise Price may also be paid in whole or in part, by delivery of
such a Notice of Exercise and shares of Common Stock owned by the Holder having
an aggregate Fair Market Value (as defined below) on the last business day
ending immediately prior to the exercise date equal to the portion of the
aggregate Exercise Price being paid in such shares. In addition, each Warrant
may be exercised, pursuant to a cashless exercise by providing irrevocable
instructions to the Company, through delivery of a Notice of Exercise with an
appropriate reference to this Section A as set forth below in this Section A. If
this Warrant should be exercised in part only, the Company shall, upon surrender
of this Warrant, promptly execute and deliver a new Warrant evidencing the
rights of the Holder to purchase the balance of the Warrant Shares purchasable
hereunder. Upon receipt by the Company during the Exercise Period of this
Warrant and such Notice of Exercise, in proper form for exercise, together with
proper payment of the Exercise Price, at such office, the Holder shall be deemed
to be the holder of record of the number of Warrant Shares specified in such
Notice of Exercise; provided, however, that if the date of such receipt by the
Company or its agent is a date on which the stock transfer books of the Company
are closed, such person shall be deemed to have become the record holder of such
shares on, and such certificate shall be dated, the next succeeding business day
on which the stock transfer books of the Company are open. Any new or substitute
Warrant issued under this Section A, or any other provision of this Warrant,
shall be dated the date of this Warrant. Upon exercise of this Warrant, the
Company shall, as soon as possible and in any event within 30 days after such
exercise, cause to be issued and shall promptly deliver upon written order of
the Holder, and in such name or names as the Holder may designate, a certificate
or certificates for the Warrant Shares. If the Company fails to deliver to the
Holder such certificate or certificates representing the Warrant Shares pursuant
to this Section A by the 30th business day after exercise hereof, then, without
limiting any of its other rights or remedies, the Holder will have the right to
rescind such exercise in its sole discretion.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that at any time, the Holder elects
to exercise all or any part of this Warrant, this Warrant may also be exercised
at such time by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

(A) = the Fair Market Value;

(B) = the Exercise Price of this Warrant, as adjusted (to the date of such
calculation); and

(X) = the number of Warrant Shares issuable in accordance with the terms of this
Warrant for which a cashless exercise has been requested (which shall be zero if
B equals or exceeds A).

The “Fair Market Value” of a share of Common Stock on any day means (a) if the
principal market for the Common Stock is The Nasdaq Stock Market or any other
national securities exchange, the average of the closing stock price of the 20
trading days preceding such day as reported by such exchange or market, or on a
consolidated tape reflecting transactions on such exchange or market, or (b) if
the principal market for the Common Stock is not a national securities exchange
or The Nasdaq Stock Market and the Common Stock is quoted on the National
Association of Securities Dealers Automated Quotations System, the average of
the mean between the closing bid and the closing asked prices for the Common
Stock of the 20 trading days preceding such day as quoted on such System, or
(c) if the Common Stock is not quoted on the National Association of Securities
Dealers Automated Quotations System, the average of the mean between the highest
bid and lowest ask prices for the Common Stock of the 20 trading days preceding
such day as reported by the National Quotation Bureau, Inc.; provided, that if
none of (a), (b) or (c) above is applicable, or if no trades have been made or
no quotes are available for such day, the Fair Market Value of the Common Stock
shall be determined by a generally recognized source selected by the Board of
Directors of the Company reasonably acceptable to the Holder.

In addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the Warrant Shares pursuant to an exercise of this Warrant on or
before the 30th business day following such exercise, and if after such date the
Holder is required by its broker to purchase (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
this Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of Warrant Shares that would
have been issued had the Company timely complied with its exercise and delivery
obligations hereunder. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit the Holder’s right to pursue any other
rights or remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver a certificate or
certificates representing the Warrant Shares upon exercise of this Warrant as
required pursuant to the terms hereof.



--------------------------------------------------------------------------------

Section B.     Stock Fully Paid; Reservation of Shares. All Warrant Shares that
may be issued upon the exercise of the rights represented by this Warrant will,
upon issuance pursuant to the terms and conditions herein, be validly issued,
fully paid and nonassessable, and free and clear from all liens and all
contractual restrictions and preemptive rights with respect to the issue
thereof. During the period within which the rights represented by this Warrant
may be exercised, the Company will at all times have authorized, and reserved
for the purpose of the issue upon exercise of the rights represented by this
Warrant, a sufficient number of shares of its Common Stock to provide for the
exercise of the rights represented by this Warrant.

Section C.     Warrant Register; Transfer and Exchange. The Company will
maintain a register containing the names and addresses of each Holder of this
Warrant. Any registered Holder may change such registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change. Any notice or written communication required or permitted to be given to
the Holder may be delivered or given by mail to the Holder as shown on the
warrant register and at the address shown on the warrant register. Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the registered Holder of this Warrant as the absolute owner hereof for all
purposes; provided, however, that if and when this Warrant is properly assigned
in blank, the Company may (but shall not be required to) treat the bearer hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. This Warrant may not be transferred or assigned without compliance
with all applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company). Subject to the
provisions of this Warrant with respect to compliance with the Act, this Warrant
and all rights hereunder may be transferred by Holder, in whole or in part, on
the books of the Company maintained for such purpose at the principal office of
the Company, upon surrender of this Warrant with a properly executed assignment
in the form of Exhibit B hereto (the “Assignment Form”) and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer.
If this Warrant should be transferred in part only, the Company shall, upon
surrender of this Warrant, promptly execute and deliver a new Warrant evidencing
the rights of the Holder thereof to purchase the balance of the Warrant Shares
purchasable hereunder.

Section D.    Compliance with Securities Laws. The Holder, by acceptance hereof,
agrees that, absent an effective registration statement filed with the
Securities and Exchange Commission (the “SEC”) under the Act, covering the
disposition or sale of this Warrant or the Warrant Shares issued or issuable
upon exercise hereof, as the case may be, and registration or qualification
under applicable state securities laws, the Holder will not sell, transfer,
pledge, or hypothecate any or all such Warrants or Warrant Shares, as the case
may be, unless either (a) the Company has received an opinion of counsel, in
form and substance reasonably satisfactory to the Company, to the effect that
such registration is not required in connection with such disposition, or
(b) the sale of such securities is made pursuant to Rule 144 under the Act. By
acceptance of this Warrant, the Holder hereby represents, warrants and covenants
that (i) it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Act; (ii) any Warrant Shares shall be acquired for
investment only and not with a view to, or for sale in connection with, any
distribution thereof; (iii) that the Holder has had such opportunity as such
Holder has deemed adequate to obtain from representatives of the Company such
information as is necessary to permit the Holder to evaluate the merits and
risks of its investment in the Company; (iv) that the Holder is able to bear the
economic risk of holding such shares as may be acquired pursuant to the exercise
of this Warrant for an indefinite period; (v) that the Holder understands that
the shares of stock acquired pursuant to the exercise of this Warrant will not
be registered under the Act (unless otherwise required pursuant to exercise by
the Holder of the registration rights, if any, previously granted to the
registered the Holder) and will be “restricted securities” within the meaning of
Rule 144 under the Act and that the exemption from registration under Rule 144
will not be available until the applicable holding period has been satisfied and
unless a public market then exists for the stock, adequate information
concerning the Company is then available to the public, and other terms and
conditions of Rule 144 are complied with; and (vi) that all stock certificates
representing shares of stock issued to the Holder upon exercise of this Warrant
may have affixed thereto a legend substantially in the following form:



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.     

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Warrant Shares upon which
it is stamped or issue to such holder by electronic delivery at the applicable
balance account at DTC, if (A) such Warrant Shares are sold or transferred
pursuant to Rule 144 (assuming the transferor is not an Affiliate of the Company
(as defined below)), (B) such Warrant Shares are eligible for sale under Rule
144 free from any volume or other restrictions, or (C) if such legend is not
required under applicable requirements of the Act (including controlling
judicial interpretations and pronouncements issued by the SEC).

Section E.     Lost, Mutilated or Missing Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory unsecured indemnification, and upon surrender and
cancellation of this Warrant, if mutilated, the Company, at its expense, shall
execute and deliver a new Warrant of like tenor and date.

Section F.     Rights of the Holder. Subject to applicable law, the Holder shall
not, by virtue hereof, be entitled to any rights or subject to any obligation or
liability of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant, except to
the extent the Holder has duly exercised this Warrant.

Section G.     Adjustments. The Exercise Price and the number of shares
purchasable hereunder are subject to adjustment from time to time as follows:

1.    Subdivision and Combination. If the Company shall at any time subdivide
its outstanding shares of Common Stock into a greater number or combine into a
smaller number, the number of Warrant Shares and the Exercise Price shall
forthwith be proportionately decreased in the event of subdivision or increased
in the event of combination.

2.    Adjustment in Number of Securities. Upon each adjustment of the Exercise
Price pursuant to the provisions of this Section G, the number of securities
issuable upon the exercise of this Warrant shall be adjusted to the nearest full
amount by multiplying (a) a number equal to the Exercise Price in effect
immediately prior to such adjustment by (b) the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such adjustment and
dividing the product so obtained by the adjusted Exercise Price.

3.    Merger or Consolidation. In the event that at any time or from time to
time after the date hereof, (a) the Company shall (i) effect a reorganization,
(ii) consolidate with or merge into any other person, or (iii) sell, transfer or
otherwise dispose of all or substantially all of its properties or assets or
(b) more than 50% of the voting equity securities of the Company (whether issued
and outstanding, newly issued, from treasury, or any combination thereof) is
acquired by any other person or group under any plan or arrangement
contemplating the consolidation or merger, sale, transfer or disposition, or
dissolution of the Company (each, a “Trigger Event”), the corporation or entity
formed by or resulting from such consolidation or merger or the recipient of
such properties, assets or equity securities shall execute and deliver to the
Holder a supplemental warrant agreement whereby the Holder shall thereafter be
entitled to purchase pursuant to such supplemental warrant agreement (in lieu of
the number of Warrant Shares which the Holder would have been entitled to
purchase immediately prior to such Trigger Event) the kind and number of shares
of stock or other securities or property to which the Holder would have been
entitled upon such Trigger Event if the Holder had exercised this Warrant in
full immediately prior to such Trigger Event and acquired the applicable number
of Warrant Shares then issuable hereunder as a result of such exercise , at an
aggregate purchase price equal to that which would have been payable if such
number of Warrant Shares had been purchased immediately prior thereto. In case
of any such Trigger Event, lawful, adequate and appropriate provision shall be
made with respect to the rights and interests thereafter of the Holder such that
all the provisions of each Warrant shall thereafter be applicable, as nearly as
practicable, to such stock or other securities (“Replacement Securities”) and/or
property thereafter deliverable upon the exercise of each Warrant. The
supplemental warrant agreement shall contain the express assumption by such
successor corporation or entity of the due and punctual performance and
observation of every provision of each Warrant to be performed and observed by
the Company and of all liabilities and obligations of the Company hereunder and
thereunder. Upon consummation of any such transaction, the term “Common Stock”
as used herein, shall be deemed to mean, as appropriate, such Replacement
Securities and/or property, including without limitation, the definition of
Warrant Shares as used herein.



--------------------------------------------------------------------------------

4.    No Adjustment of Exercise Price in Certain Cases. No adjustment of the
Exercise Price shall be made:

(a)    if the amount of said adjustment shall be less than one cent ($.01) per
share of Common Stock issuable upon exercise of this Warrant; provided, however,
that in such case any adjustment that would otherwise be required then to be
made shall be carried forward and shall be made at the time of and together with
the next subsequent adjustment which, together with any adjustment so carried
forward, shall amount to at least one cent ($.01) per share of Common Stock
issuable upon exercise of this Warrant;

(b)    based upon the issuance of Common Stock to employees, consultants or
directors pursuant to the Company’s 2004 Long-Term Incentive Compensation Plan
(as may be amended from time to time);

(c)    based upon the issuance of equity securities of the Company in
consideration for the acquisition (whether by merger or otherwise) by the
Company or any of its subsidiaries of all or substantially all of the stock or
assets of any other entity; provided that such transaction, and the issuance of
shares in connection therewith, (i) has been approved by a majority of the Board
of Directors of the Company and (ii) is on commercially reasonable terms and
does not involve an Affiliate (as defined in the Amended and Restated Indenture,
dated as of March 14, 2008, between the Company and Wells Fargo Bank, N.A., as
may be amended from time to time); or

(d)    based upon the issuance of equity securities of the Company issued or
issuable to banks or similar institutional credit financing sources pursuant to
a debt financing or similar transaction; provided that such transaction, and the
issuance of shares in connection therewith, is on commercially reasonable terms
and does not involve an Affiliate.

5.    Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section G, the Company, at its own expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the written request, at any time,
of any such Holder, furnish or cause to be furnished to such Holder a like
certificate setting forth: (a) such adjustments and readjustments; (b) the
Exercise Price at the time in effect; and (c) the number of shares of Common
Stock and the amount, if any, of other property that at the time would be
received upon the exercise of this Warrant.

Section H.    Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise hereunder but in lieu of such fractional
shares the Company shall make a cash refund therefor equal in amount to the
product of the applicable fraction multiplied by the Exercise Price paid by the
Holder for one Warrant Share upon such exercise.



--------------------------------------------------------------------------------

Section I.     Notices of Certain Events. In the event of:

1.    any capital reorganization or reclassification of the Common Stock (other
than a subdivision or combination of the outstanding Common Stock and other than
a change in par value of the Common Stock) or of any consolidation or merger to
which the Company is a party or of the conveyance or transfer of all or
substantially all of the properties and assets of the Company;

2.    the voluntary or involuntary dissolution, liquidation or winding-up of the
Company; or

3.    any other actions would require an adjustment under Section G,

the Company will cause to be mailed to the Holder, at least ten business days
before the applicable record or effective date hereinafter specified, a notice
stating (A) the date as of which the holders of Common Stock of record entitled
to receive any such rights, warrants or distributions are to be determined, or
(B) the date on which any such consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record will be
entitled to exchange their shares of Common Stock for securities or other
property, if any, deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, transfer, dissolution, liquidation or
winding-up. Nothing herein shall prevent the Holder from exercising this Warrant
during such 10 business day period.

Section J.     Listing on Securities Exchanges. Subject to the restrictions on
the securities stated herein, the Company will list on The Nasdaq Stock Market
and each national securities exchange on which any Common Stock may at any time
be listed all shares of Common Stock from time to time issuable upon the
exercise of this Warrant, subject to official notice of issuance upon the
exercise of this Warrant, and will maintain such listing so long as any other
shares of its Common Stock are so listed; and the Company shall so list on The
Nasdaq Stock Market and each national securities exchange, and shall maintain
such listing of, any other shares of capital stock of the Company issuable upon
the exercise of this Warrant if and so long as any shares of capital stock of
the same class are listed on The Nasdaq Stock Market and such national
securities exchange by the Company. Any such listing will be at the Company’s
expense.

Section K.     Successors. All of the provisions of this Warrant by or for the
benefit of the Company shall bind and inure to the benefit of its respective
successors and assigns.

Section L.     Headings. The headings of sections of this Warrant have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

Section M.     Amendments. Except as otherwise provided herein, the terms and
provisions of this Warrant may not be modified or amended, or any provisions
hereof waived, temporarily or permanently, except by written consent of the
Company and the Holder.

Section N.     Notices. Unless otherwise provided in this Warrant, all notices,
requests, consents and other communications hereunder shall be in writing, shall
be sent by first-class U.S. Mail or a nationally recognized overnight express
courier postage prepaid, and shall be deemed given five business days after
being sent by U.S. mail and one business day after being sent by such courier,
or if delivered by hand shall be deemed given on the date of such delivery to
such party, or if sent to such party (in the case of a Holder) at its address in
the warrant register that will be maintained by the Company or its agent in
accordance with Section B hereof or (in the case of the Company) at its address
set forth above, Attention: Chief Financial Officer, or to such other address as
is designated by written notice, similarly given to each other party hereto.

Section O.     Governing Law. This Warrant shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be construed
in accordance with the laws of said State as applied to contracts made and to be
performed in Delaware between Delaware residents.



--------------------------------------------------------------------------------

Section P.    Closing of Books. The Company shall at no time close its transfer
books against the transfer of any shares issued or issuable upon the exercise of
this Warrant in a manner that interferes with the timely exercise of this
Warrant.

Section Q.    Severability. If any provision of this Warrant shall be held to be
invalid and unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Warrant.

Section R.     Counterparts.    This Warrant may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Warrant delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Warrant.

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed and
attested by its duly authorized officer and to be dated as of                 ,
            .

 

COMSTOCK HOLDING COMPANIES, INC.

By:  

 

Name: Title: Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE A

[NOTE: PLEASE INSERT PRICES INTO SCHEDULE A.]



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

Date:                     , 20        

The undersigned hereby elects to exercise this Warrant to purchase         
shares of Common Stock and herewith:

☐    makes a cash payment of $                , representing the full purchase
price for such shares at the price per share provided for in such Warrant.

☐    delivers             shares of Common Stock having a Fair Market Value as
of the last trading day preceding the date hereof of $            , representing
the full purchase price for such shares at the price per shares provided for in
such Warrant.

☐    acquires in a cashless exercise             shares of Common Stock pursuant
to the terms of Section A of such Warrant.

Warrant Shares shall be delivered to the following address:

The undersigned represents that (i) it is an “accredited investor” as defined in
Rule 501 under Regulation D promulgated under the Securities Act of 1933, as
amended, and (ii) the aforesaid shares are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares, except as in compliance with
applicable securities laws.

 

 

[Holder’s Name]

By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant for the
purchase of shares of Common Stock of Comstock Holding Companies, Inc. hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:

 

Name of Assignee

   Address/ Number      No. of Shares                    

and does hereby irrevocably constitute and appoint
                        attorney-in-fact to register such transfer on the books
of the Company, maintained for the purpose, with full power of substitution in
the premises.

The undersigned also represents that, by assignment thereof, the Assignee
acknowledges that the attached Warrant and the shares of stock to be issued upon
exercise thereof are being acquired for investment and that the Assignee will
not offer, sell, or otherwise dispose of the attached Warrant or any shares of
stock to be issued on exercise thereof, except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or any state
securities laws. Further, the Assignee has acknowledged that upon exercise of
the attached Warrant, the Assignee shall, if requested by the Company, confirm
in writing, in form satisfactory to the Company, that the shares of stock so
purchase are being acquired for investment and not with a view toward
distribution or resale.

 

Dated:  

 

  Signature:  

 

Dated:  

 

  Witness:  

 